Case 1:13-cr-00584-WFK Document 82 Filed 07/02/19 Page 1 of 2 PagelD #: 302
BRAFMAN & ASSOCIATES, P.C.

ATTORNEYS AT LAW
767 THIRD AVENUE, 26TH FLOOR
NEW YORK, NEW YORK IOOI7
TELEPHONE: (212) 750-7800
FACSIMILE: (212) 750-3906
E-MAIL: ATTORNEYS@BRAFLAW.COM

BENJAMIN BRAFMAN
ANDREA L. ZELLAN

 

MARK M. BAKER JOSHUA D. KIRSHNER
OF COUNSEL JACOB KAPLAN
MARC A. AGNIFILO TENY R. GERAGOS
OF COUNSEL ADMITTED IN NY & CA

STUART GOLD

July 2, 2019

VIA ECF

Judge William F. Kuntz, II

United States District Court for the
Eastern District of New York

225 Cadman Plaza East

Brooklyn, NY 11201

Re: United States v. Daryan Warner, 13-584 (WFK)
Dear Judge Kuntz:

I write on behalf of my client, Daryan Warner, in the above-referenced case. With
the consent of the Government, we respectfully seek a modification of the conditions of
Mr. Warner’s release. Specifically, we request that the Court permit Mr. Warner to sell
the following property which is currently encumbered as security on his bond!:

e 400N.W. 19 Terrace, Unit 54, Miami, FL 33136

The current conditions of Mr. Warner’s release are as follows: (1) a $5,000,000
bond secured by $300,000 cash, eight properties owned by Mr. Warner, and co-signed by
Mr. Warner’s mother’; (2) the surrender of Mr. Warner’s passports; (3) a location
monitoring device placed on Mr. Warner’s cell phone; (4) Mr. Warner’s travel is restricted
to New York County, NY, Queens County, NY, Kings County, NY, Broward County,
Florida, Miami-Dade County, Florida, and periodic business travel within the continental
United States upon prior permission from the FBI; (5) Mr. Warner’s vehicles located in
Miami cannot be sold without prior permission of the Government; (6) Mr. Warner

 

' The remaining seven properties are aggregately valued at more than $1,000,000. Should the
Court grant this application, the remaining cash and property value supporting the bond greatly
exceeds the initial $1,200,000 cash bond set by Judge Go in this matter.

* Mrs. Warner is aware of this application and consents.
Case 1:13-cr-00584-WFK Document 82 Filed 07/02/19 Page 2 of 2 PagelD #: 303

BRAFMAN & ASSOCIATES, P.C.

executed a waiver of extradition; (7) Mr. Warner is required to report to the FBI in a manner
and frequency determined by the case agents.

As it stands now, Mr. Warner is in compliance with all of the ongoing conditions
of his release and has been for more than six years. Mr. Warner seeks this modification so
that he may continue to earn a living and support his family while he awaits closure of the
instant matter.

Should the Court have any questions, we stand ready to assist. Thank you for your
courtesy in this and all other matters.

Very truly yours,

/s/
Brafman & Associates, P.C.
By: Joshua D. Kirshner

ce: All parties via ECF
